Title: To Thomas Jefferson from George Painter, 11 February 1806
From: Painter, George
To: Jefferson, Thomas


                        
                            Sir
                     
                     Washington City Feby 11th 1806
                        
                        From a thorough conviction of your Entire disaprobation of all species of Tyrany I am emboldened to lay before your Excellency a True Statement of the Cruel and Inhuman Treatment I received from Capt. John Rodgers & Leuitenant Evans on our passage from Hampton Roads to Tripoly in the U,S, Frigate Congress in the Year 1804—
                  The first commencement was on the 12th day of July 1804 Capt. Rodgers sent for me in the Gunners room and asked me if that air port was well barred in  I told him it was to the Best of Judgement without saying any thing more he knocked me down with his fist, I arose and told him that I did not deserve such Treatment he then Knocked me down the second time and Kicked me and told me to go to my  duty which I did Imediately
                  The next instance was near Maderia on the 20th of July we found the Mizen mast rotten under the copper of the Gaff he ordered me to fish it which I imediately went about and had Got two fishes up & the third on hand when Capt. Rodgers told me if the mast went over the side before I finished it that he would blow my brains out with a pistol, (This was encouragement to finish my work) however I finished the work Except the fillings behind the wouldings which he found fault with the man that was about there and abused me because They were not done sooner I told him I had been unwell some Time before I began the mast and was Scarce able to go up the Rigging he replied to this observation, God damn you what do you do here if you are sick go bellow accordingly I was Going down when I past him in the rigging he caught hold of my mouth and nose togather with his hand and made me bleed a Stream—
                  The next instance of his ill usage towards me was on the 11th of August at about 10 P.M all hands was Called to reeff Topsails he sent below for me To my Cabbin I went on the gun Deck to him. and he asked me and he asked me what was the reason I did not come on deck when all hands were called I told him I did not know that it was my duty to come up to Reeff Topsails  he said he would teach me & then took me aft to the Cabbin door and gave me charge to the Centry   The next day at 2 oClock [P]M Just as we were going into Gibralter he came out of his Cabbin and ordered me into my cabbin bilow and To Consider myself under an arrest from that time which I did during the Time we lay at Gibralter I wrote him a few lines wishing him to let me resign the service as I found I could not please him, we sailed from Gibralter on the 15th of August and 2 P.M he sent for me in his Cabbin and asked me what [I] meant by sending him that Letter I told him I meant no harm only as I found I could not please him I wished to leave the Ship, he then took and Knocked me down I got up and he Knocked me down the Second Time and went to his Table and took a Pair of Poynards  Dirk an drew one to me and told me had a great mind To take my life however, Sir, his passion abated and he ordered me to my Duty which I imediately went to—
                  The next time and Instance was at Malta on the 28th of October Mr. Wire that 2nd, Leiutenant came to me in the evening and told me I was drunk I told him humbly that I was not to my Knowledge any way at all in That State he insisted that I was I then went to my Cabbin and in a few minutes Mr. Evans sent for me on the Quarter Deck I went to him & he told me to go to my room and Consider myself under an arrest which I did we Sailed from Malta on the 1st of November on Saturday Novr. 3d, Capt. Rodgers sent for me [in] The Cabbin about 11. P,M, and after my pleading Sobriety he knocked me down I arose and he Knocked me down the Second time he then told Mr. Evans he might take and do what he pleased with me & then I was ordered out of the Cabbin as I was walking forward Mr. Evans called to me I went to him and he Said he wanted to Speak to me in the Ward room I then followed him down into the ward room and he went to his State room and Said he wanted me there as soon as I got in he shut to the door & Said that I had offended him in the City Washington when fitting out the Ship. I answered that it was intirely unknown to me  nor was it my intention to do so he replied he was determined to have Satisfaction for it I asked him what Satisfaction he wanted he answered to give me a Damnd. Whiping I told him then that would be Poor Satisfaction indeed he told me it would be a Damnd. deal he then up fist and Knocked me down; I arose and told him I did not Deserve such Treatment that if I had Transgressed to  by a Court Martial which the Laws of the U,S, Directs he Knocked me down the second time and Kicked me out of the room; Mr. Evans told me while in his room with him that had he tarried 20 Years on the Ship he would make my life Disagreeable These are the Correct Statement  of the Treatment I have recd. from Capt Rodgers & Leiut Evans while they were attached to the Congress I further Beleive his Prejudice against me arose through Leiut. Evans,
                  Ever Since Capt Stephn. Decatur Commanded the Congress I lived a very agreeable Life.
                        
                            Geo Painter
                     
                     Carpenter in the Navy of the UStates
                        
                    